Citation Nr: 0326429	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration, to include as secondary to the veteran's 
service-connected residuals of mononucleosis and malaria.

2.  Entitlement to service connection for dyspepsia, to 
include as secondary to the veteran's service-connected 
residuals of mononucleosis and malaria.

3.  Entitlement to a compensable evaluation for residuals of 
hepatitis.

4.  Entitlement to a compensable evaluation for residuals of 
mononucleosis.

5.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

6.  Entitlement to service connection for a cardiovascular 
disorder, with coronary artery disease, chronic heart 
failure, ischemic heart disease, hypertension, and status 
post bypass graft and pacemaker.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in March 1999, July 1999, and October 
2000.

In his April 2002 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He was scheduled for such a hearing 
in March 2003 but withdrew his hearing request in the same 
month.  See 38 C.F.R. 20.704(e) (2002).

The claims of entitlement to compensable evaluations for 
residuals of hepatitis and mononucleosis and service 
connection for degenerative changes of the lumbar spine and a 
cardiovascular disorder, with coronary artery disease, 
chronic heart failure, ischemic heart disease, hypertension, 
and status post bypass graft and pacemaker, are addressed in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence showing a causal 
relationship between current macular degeneration and either 
service or service-connected residuals of mononucleosis and 
malaria.

3.  There is no competent medical evidence showing a causal 
relationship between current dyspepsia and either service or 
service-connected residuals of mononucleosis and malaria.


CONCLUSIONS OF LAW

1.  Macular degeneration was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Dyspepsia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his current 
disorders.  For reasons described in further detail below, 
the Board has determined that a VA examination further 
addressing the etiology of the veteran's claimed macular 
degeneration is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a June 2001 
letter and a March 2002 Statement of the Case.  See 
38 U.S.C.A. § 5103.  By these issuances, the RO notified the 
veteran of the newly enacted provisions of 38 C.F.R. § 3.159 
and provided a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including ulcers, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are entirely negative 
for complaints or treatment concerning macular degeneration 
or any other eye problems, aside from refractive error.  See 
38 C.F.R. § 3.303(c) (refractive error of the eye is not a 
disease within the meaning of applicable VA legislation).  
The first evidence of treatment for a chronic eye disorder is 
from April 1989, and the private doctor who saw him on this 
date noted that he had been treated for macular degeneration 
two years earlier.  An August 1997 record from Retina 
Associates of Florida indicates a history of macular 
degeneration for the previous 15 years.  The veteran's 
January 1999 VA infectious disease examination report 
contains a diagnosis of macular degeneration, with decreased 
visual activity.  A June 1999 VA treatment record indicates 
that the veteran had suffered from macular degeneration since 
1986 and was legally blind.  None of the veteran's treatment 
providers, however, has in any way suggested an etiological 
relationship between this disorder and either service or the 
veteran's service-connected residuals of mononucleosis and 
malaria.

Similarly, the veteran's service medical records are entirely 
negative for complaints or treatment specifically concerning 
chronic dyspepsia, although he was noted to be nauseated on 
several occasions.  An upper gastrointestinal x-ray series 
from March 1946 revealed no abnormalities of the esophagus 
and stomach.  Subsequent to service, in April 1994, the 
veteran was treated by C. B. Patel, M.D., for indigestion, 
burping and gas.  In August 1997, the veteran was seen for 
complaints of indigestion and was assessed as having 
questionable food poisoning.  The January 1999 VA examination 
report reflects his reported history of dyspepsia as 
secondary to liver, spleen, and stomach infections, but the 
examiner, although diagnosing chronic dyspepsia, indicated 
that "it is unlikely that there are any current residuals 
from these infectious disease processes at this time."  To 
date, none of the veteran's treatment providers has in any 
way suggested an etiological relationship between this 
chronic dyspepsia and either service or his service-connected 
residuals of mononucleosis and malaria.

The Board has reviewed the veteran's claims file but finds no 
evidence whatsoever linking his current macular degeneration 
and dyspepsia to either service or his service-connected 
residuals of mononucleosis and malaria.  To date, the RO has 
not afforded the veteran a VA examination with an opinion as 
to the etiology of his macular degeneration.  Such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) 
there is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's macular 
degeneration to service or to a service-connected disability 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in a December 
2000 statement and other lay submissions.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute medical evidence and lacks probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
macular degeneration and dyspepsia, both to include as 
secondary to service-connected residuals of mononucleosis and 
malaria, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for macular degeneration, to include as 
secondary to the veteran's service-connected residuals of 
mononucleosis and malaria, is denied.

Service connection for dyspepsia, to include as secondary to 
the veteran's service-connected residuals of mononucleosis 
and malaria, is denied.




REMAND

In this case, the veteran has not been afforded VA 
examinations addressing his service-connected residuals of 
hepatitis and residuals of mononucleosis since January 1999.  
These examinations, conducted more than four years ago, are 
not sufficiently contemporaneous for rating purposes.  
Accordingly, further examinations are necessary.

Additionally, the Board has reviewed the veteran's service 
medical records and observes that he was treated for multiple 
complaints of back pain during service.  Moreover, he was 
assigned a clinical diagnosis of questionable anginal 
pectoris in November 1944, and an electrocardiograph report 
indicates sinus tachycardia.  He was subsequently treated for 
precordial pain of eight months' duration in December 1944.  
Based on this evidence, the Board finds that there exists a 
reasonable possibility that the veteran's claimed 
degenerative changes of the lumbar spine and cardiovascular 
disorder may be related to service, and an examination 
addressing the etiology of these disorders is "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).  See 38 U.S.C.A. 
§ 5103A(c)(4).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  The RO should then afford the veteran 
a VA general medical examination 
addressing the nature and extent of his 
residuals of hepatitis and residuals of 
mononucleosis, as well as the nature and 
etiology of his claimed degenerative 
changes of the lumbar spine and 
cardiovascular disorder.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  The examiner should perform 
any radiological and laboratory testing 
deemed necessary.  
The examiner should also comment on the 
current symptoms and severity of the 
veteran's residuals of hepatitis and 
residuals of mononucleosis.  
Additionally, the examiner should provide 
opinions as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran's 
current degenerative changes of the 
lumbar spine and cardiovascular disorder 
are etiologically related to his 
complaints in service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

If deemed necessary, the veteran may be 
afforded separate specialist examinations 
addressing his individual disabilities.  

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to 
compensable evaluations for residuals of 
hepatitis and mononucleosis and service 
connection for degenerative changes of 
the lumbar spine and a cardiovascular 
disorder, with coronary artery disease, 
chronic heart failure, ischemic heart 
disease, hypertension, and status post 
bypass graft and pacemaker.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. §§ 3.102 and 3.159 
(2002) and the newly revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



